Citation Nr: 1013606	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a T9 
compression fracture and dorsal spondylosis (claimed as 
dorsal spine disability), to include as secondary to service-
connected disabilities of the lower extremities.


REPRESENTATION

Appellant represented by: Francisca Santiago, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1991 to November 
1994.  He also unverified periods of reserve component 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a dorsal spine disability.  A timely appeal 
was noted from that decision.

In his January 2009 substantive appeal, the Veteran requested 
a hearing before the Board.  The requested hearing was 
scheduled in October 2009.  The Veteran did not appear for 
the scheduled hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that further development 
of this claim is necessary.

The Veteran was diagnosed with an old T9 compression fracture 
and dorsal spondylosis via X-ray imaging in January 2008.  
The Veteran has attributed these disorders to in-service 
airborne training and alternatively to service-connected 
disorders of the lower extremities, to include flexor 
hallucis longus tendonitis, bilateral pes planus and plantar 
fasciitis, and right knee bursitis.  The Veteran's DD 214 
reflects that he received airborne training.  

Service treatment records are silent for any acute injuries 
sustained during airborne training.  There is no evidence of 
thoracic spine complaints during service, and a spine 
examination was normal upon service discharge.  The Veteran 
did report "recurrent back pain" on the Report of Medical 
History, but no further information on the nature or etiology 
of his back pain was noted on the report.

The reports of VA general medical and joints examinations, 
conducted in January 1995, are silent for complaints related 
to the thoracic spine.  A spine examination conducted in 
January 1999 was also negative for reports of thoracic spine 
pain; however, the Veteran did report pain from the "middle 
thoracic area to the lower back" during a January 1999 
clinical neurological evaluation.  He did not report that his 
pain had its onset during service.  January 2008 VA clinical 
records reflect that radiologic examination which disclosed 
an "old" T9 compression fracture and dorsal spondylosis was 
conducted following a motor vehicle accident. 

On VA examination in March 2008, the examiner found that it 
was "less likely than not" that the Veteran's spine 
disabilities were secondary to his service-connected flexor 
hallucis longus tendonitis, bilateral pes planus and plantar 
fasciitis, and right knee bursitis, as "[g]ait biomechanics 
have not caused a derangement."  He did comment, however, 
that the Veteran's T9 compression fracture "could be related 
to service since he was a [parachuter] and could have 
suffer[ed] a trauma on his back (thoracic area)."  No 
opinion was offered as to whether the Veteran's dorsal 
spondylosis was directly related to his service or, 
alternatively, to his T9 compression fracture.

On remand, the examiner who conducted the March 2008 should 
also be asked to clarify his opinion as to the etiology of 
the Veteran's T9 compression fracture.  In particular, the 
examiner should be asked to provide an opinion as to the 
likelihood that the Veteran's T9 compression fracture is 
related to his service, and to specify whether it is at least 
as likely as not (50 percent probability or greater) that the 
T9 fracture was incurred during service.  The examiner should 
also be asked to provide opinion as to whether the Veteran's 
dorsal spondylosis could be directly related to the Veteran's 
service or to his old T9 compression fracture.  

The record reflects that the Veteran has a doctoral degree in 
biostatistics, a master's degree in public health, and has 
worked as an epidemiologist.  The Veteran's educational and 
employment records, among other post-service records, may be 
pertinent to his claim on appeal.  If available, they should 
also be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and 
authorize release of private clinical 
treatment from November 1994 to the 
present, including treatment for a cardiac 
disorder.  Obtain the identified records.  
In particular, the Veteran should be asked 
to identify or submit records of 
radiologic examinations of the spine.  If 
any of these outstanding records are 
unavailable, a negative response should be 
obtained.

2.  Reports of all VA examinations of the 
Veteran's spine since the Veteran's 1994 
discharge should be associated with the 
claims file, including any and all 
radiologic examinations of the Veteran's 
spine, conducted on either outpatient or 
inpatient basis.  

In addition, obtain each history and 
physical conducted in connection with VA 
inpatient hospitalization or outpatient 
surgery, including the Veteran's treatment 
related to his cardiac pacemaker in 2002, 
2002, and 2006.  

3.  With the Veteran's assistance and 
authorization, contact his educational 
institutions and previous employers to 
obtain any available examination and 
medical treatment records or reports for 
the Veteran.  Associate those records with 
the claims folder.  If any records are 
unavailable, a negative response should be 
obtained.

4.  The claims folder should be returned 
to the physician who conducted the March 
2008 VA examination, if available, for 
clarification of the etiology opinion 
offered.  The claims folder and a copy of 
this remand should be made available to 
the physician.  After review of the 
pertinent history, including review of all 
post-service radiology examinations of the 
spine, and a history and physician related 
to each VA inpatient or outpatient 
surgical admission, the examiner should 
answer the following questions:

(a) Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's T9 compression fracture was 
incurred in service or as a result of any 
incident of service, to include airborne 
training?

(b) Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's dorsal spondylosis was incurred 
in service or as a result of any incident 
of service, to include airborne training?

(c) If dorsal spondylosis is not found to 
be directly related to the Veteran's 
service, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that dorsal spondylosis is the 
result of the Veteran's T9 compression 
fracture, if the examiner determine that 
fracture was incurred in service.  

The rationale for any opinion should be 
explained in detail.

5.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
